Citation Nr: 1518097	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-23 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas
 

THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a back disorder. 
 

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Virtual VA paperless claims processing system includes a transcript of a February 2014 Board hearing before the undersigned Veterans Law Judge.  The Veterans Benefit Management System includes materials that are either duplicative or not relevant to materials in the Virtual VA and paper claims files. 

In August 2010 the Veteran submitted a notice of disagreement with a September 2009 rating decision that denied service connection for a back disorder, characterized by the RO as "lumbosacral strain, now claimed as vertebrae damage."  No Statement of the Case has been issued on this matter.  In light of the present procedural posture of this issue, the Board is obligated to remand the issue for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

A December 2012 VCAA letter and a December 2012 deferred rating decision indicate that the RO was in the process of developing a claim for service connection for neck disability as secondary to right shoulder disability.  The issue has been raised by the record, but there is no indication that the issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The competent lay and medical evidence is at least in equipoise to show that Veteran has a current right shoulder disorder that began during active service.



CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants service connection for a right shoulder disorder.  Thus, no discussion of whether VA's duty to notify and assist has been met is necessary.  
  

Service Connection for Right Shoulder Disorder

The Veteran asserts that he has a right shoulder disorder, the symptoms of which he has been experiencing ever since basic training during active service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

At the Veteran's May 1971 service entrance examination, clinical evaluation of the upper extremities was normal.  

At the Veteran's May 1974 service separation examination, clinical evaluation of the upper extremities was again normal.  However, the examining clinician indicated that the Veteran experienced a painful right elbow, painful when the Veteran sits for a long period of time, and treated with heat with good results.  On his service separation history the Veteran indicated that he had experienced swollen or painful joints, and a painful or "trick" shoulder or elbow.  

The Veteran asserts that he was treated for his right shoulder disorder shortly after service.  However, the AOJ has been unsuccessful in obtaining the claimed records of treatment.  The Central Arkansas Veterans Healthcare system in February 2013 indicated that it had records for the Veteran beginning in February 1976, but such records have not been obtained by the RO and are not associated with the claims file.

A July 1984 record of VA medical treatment certificate indicates in a history section of the report that the Veteran had been experiencing pain and stiffness in the right shoulder for the past few years, which had gotten worse for the past two years.  The Veteran described a grating sensation in his shoulder joint and denied swelling of the joint.  

However, upon a request for consultation, a July 1984 VA physician recorded a significantly different history-that the Veteran had a 10-year history of a stiff right shoulder, occasionally painful, with pain radiating to the right elbow.  The board notes that this would date the onset of the Veteran's symptoms back to his period of service, consistent with history provided and symptoms reported at his May service discharge examination.  At the July consultation, the pain was indicated to be better with use.  On examination the right shoulder was normal in appearance.  X-rays were indicated to be within normal limits.  The diagnosis was painful and stiff right shoulder of unknown etiology.

A June 1996 VA X-ray showed (1) osseous densities in the distal clavicle which may be degenerative in nature.  It was noted that the inferior bony density may predisposed to impingement.  Also shown was (2) calcification at the tendon insertion, compatible with calcific tendonitis.  

A January 1997 VA X-ray showed a commuted fracture through the distal end of the right clavicle, with possible rotator cuff abnormality.   

A March 2002 MRI of the right shoulder showed (1) a full-thickness tear of the supraspinous tendon; (2) moderate hypertrophy at the AC joint with some mass effect on the supraspinatus tendon and muscle; (3) severe abnormal signal intensity in the long head of the biceps tendon prior to entering the bicipital groove with thickening.  This was found to be either a severe tendonitis, or a partial tear.  Fluid was seen in the synovial sheath of the long head of the biceps tendon within the bicipital groove; and (4) deformity along the superolateral aspect of the humeral head, suggestive of Hill-Sach's deformity.  However, there was no underlying bone edema to suggest that this was an acute finding.  No obvious Bankart lesion was identified.  The glenoid labrum appeared intact.

At VA treatment in March 2011, the Veteran was noted by X-ray and MRI to have (1) an old healed distal clavicle fracture with mild degenerative joint disease of the acromioclavicular joint of the right shoulder; and (2) a full thickness tear of the supraspinatus and partial thickness surface tear of the infraspinatus tendons.

At a VA examination in September 2011, the examiner opined that he reviewed the Veteran's claims file, in addition to physical therapy notes and clinical notes in the Veteran's VA electronic medical records.   He opined that the Veteran's right shoulder disorder was at least as likely as not (50 percent or greater probability) related to and the result of military service as described by the Veteran.  The examiner opined that that the problem occurred in service, that the Veteran was not seen for it, and that since that time the condition continued to its present state, with rotator cuff tear and AC arthritis.

The Board finds the March 2011 VA examiner's opinion to be clearly explained and to be competent and probative medical evidence of a very high probative value in favor of the Veteran's claim.

At the Veteran's February 2014 Board hearing, the undersigned found the Veteran to be competent and credible in reporting an in-service right shoulder injury and right shoulder symptoms from that time forward.  His testimony in this regard is therefor afforded a high probative weight.

As discussed at the Veteran's February 2014 Board hearing, the March 2011 VA examiner additionally indicated by checked boxes that the Veteran's right shoulder disorder was not secondary to a service-connected condition and was not aggravated by active service, causing some confusion.  Upon closely reviewing the report, however, the Board notes that the rationale for these findings was "n/a," or, in other words, the examiner appears to have checked the "no" boxes because to answer such questions would not be applicable under the fact pattern presented, since the examiner had already found that the condition began during service and was directly due to an in-service injury.

The Board notes that the Veteran's descriptions of elbow symptoms at discharge from service, and his checking of a box to indicate that he had a trick elbow or shoulder, are highly consistent with the history provided to a July 1984 VA consulting physician.  The Board further notes later MRI imaging studies provided supporting pathology and that both a March 2011 VA examiner and the undersigned Veterans Law Judge found the history as provided by the Veteran to be competent and credible evidence in support of his claim.  Moreover, on review of the claims file, the March 2011 VA examiner found the medical evidence in the claims file to support the history of inservice injury as provided by the Veteran.

As the competent lay and medical evidence is at least in equipoise to show that the Veteran has a right shoulder disability that began during active service and is related to an in-service right shoulder injury, entitlement to service connection for a right shoulder disorder is warranted.




ORDER

Entitlement to service connection for a right shoulder disorder is granted.


REMAND

As noted, the Board is obligated to remand the matter of service connection for a back disorder.  The Veteran submitted an August 2010 notice of disagreement with the September 2009 rating decision addressing this issue.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).
      
Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran in August 2010 from the September 2009 rating decision addressing the issue of service connection for a back disorder, characterized by the RO as "lumbosacral strain, now claimed as vertebrae damage." 
 
No action is required of the appellant until he is otherwise notified by the AOJ.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


